      Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 1 of 13




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiffs, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MIGUEL HERREROS TORREZ,
on behalf of himself,
FLSA Collective Plaintiffs                                           Case No:
and the Class,

                    Plaintiff,                                       CLASS AND
                                                                     COLLECTIVE
                    v.                                               ACTION COMPLAINT

PIER 66 MARITIME INC.                                                Jury Trial Demanded
and ANGELA KREVEY,

                     Defendants.



       Plaintiff MIGUEL HERREROS TORREZ (“Plaintiff”), on behalf of himself and others

similarly situated, by and through their undersigned attorneys, hereby file this Class and Collective

Action Complaint against PIER 66 MARITIME INC, (“Corporate Defendant”) and ANGELA

KREVEY (“Individual Defendant,” and together with the Corporate Defendant, “Defendants”)

and states as follows:




                                                 1
      Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 2 of 13




                                         INTRODUCTION

       1.      Plaintiff allege, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that he and others similarly situated are entitled to recover from

Defendants: (1) unpaid wages, (2) unpaid overtime, (3) unpaid wages due to time shaving, (4)

liquidated damages, and (5) attorneys’ fees and costs.

2.     Plaintiff further allege that, pursuant to the New York Labor Law (“NYLL”), he and others

similarly situated are entitled to recover from Defendants: (1) unpaid wages, (2) unpaid overtime,

(3) unpaid wages due to time shaving, (4) statutory penalties, (5) liquidated damages, and (6)

attorneys’ fees and costs.

                                  JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367.

       5.      Venue is proper in the Southern District pursuant to 28 U.S.C. §1391.

                                              PARTIES

       6.      Plaintiff MIGUEL HERREROS TORREZ, for all relevant time periods, was a

resident of Queens, New York.

       7.      Defendants own and operate a restaurant under the name “Pier 66 Maritime”

located at 205 207 12th Avenue, New York, NY 10001 (the “Restaurant”).

       8.      Corporate Defendant Pier 66 Maritime Inc, is a domestic business corporation

organized under the laws of the State of New York with an address for service of process and a principal

place of business located at 205 207 12th Avenue, New York, NY 10001. Defendant operates the

Restaurant through Corporate Defendant.




                                                   2
      Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 3 of 13




       9.      Individual Defendant ANGELA KREVEY is an owner and principal of the

Corporate Defendant PIER 66 MARITIME INC. Defendant ANGELA KREVEY exercises

operational control as it relates to all employees including Plaintiff, FLSA Collective Plaintiffs

and the Class. Defendant frequently visits the Restaurant. Defendant exercises—and also delegates

to managers and supervisors—the power to (i) fire and hire, (ii) determine rate and method of pay,

(iii) set employee schedules, and (iv) otherwise affect the quality of employment, including those

of Plaintiff, FLSA Collective Plaintiffs and the Class. At all relevant times, employees of the

Restaurant could complain to Defendant ANGELA KREVEY directly regarding any of the terms

of their employment, and Defendant ANGELA KREVEY would have the authority to effect any

changes to the quality and terms of employees’ employment, including changing their schedule,

compensation, or terminating or hiring such employees. Defendant had the power and authority

to supervise and control supervisors of Plaintiff, FLSA Collective Plaintiffs, and Class members

and could reprimand employees.

       10.     At all relevant times, the Corporate Defendant was and continues to be an

“enterprise engaged in commerce” within the meaning of the FLSA, NYLL and the Regulations

thereunder.

       11.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs

and Class members was directly essential to the business operated by Defendants.

       12.     At all relevant times, Defendants employed at least eleven (11) employees within

the meaning of the FLSA and NYLL.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       13.     Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all current and former non-exempt employees (including




                                                3
      Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 4 of 13




but not limited to maintenance workers, waiters, bartenders, food preparers, porters, chefs,

dishwashers among others) employed by Defendants on or after the date that is six (6) years before

the filing of the Complaint in this case as defined herein (“FLSA Collective Plaintiffs”).

       14.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and have

been similarly situated, have had substantially similar job requirements and pay provisions, and

are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them proper compensation for all hours worked, due to a policy of time shaving. The claims of

Plaintiff stated herein are essentially the same as those of other FLSA Collective Plaintiffs.

       15.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective Plaintiffs

are readily ascertainable. For purposes of notice and other purposes related to this action, their

names and addresses are readily available from the Defendants. Notice can be provided to FLSA

Collective Plaintiffs via first class mail to the last address known to Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       16.     Plaintiff bring claims for relief pursuant to the Federal Rules of Civil Procedure

(“FRCP”) Rule 23, on behalf of all current and former non-exempt employees (including but not

limited to maintenance workers, waiters, bartenders, food preparers, porters, chefs, dishwashers

among others) employed by Defendants on or after the date that is six years before the filing of the

Complaint in this case as defined herein (the “Class Period”).

       17.     All said persons, including Plaintiff, are referred to herein as the “Class.” The Class

members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,




                                                 4
      Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 5 of 13




and rates of pay for each Class member may also be determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under FRCP 23.

       18.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown because the facts on which the calculation of that

number rests presently within the sole control of Defendants, there is no doubt that there are more

than forty (40) members of the Class.

       19.     Plaintiffs’ claims are typical of those claims, which could be alleged by any

member of the Class, and the relief sought is typical of the relief, which would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

Defendants’ corporate practices of (i) failing to pay proper compensation for all hours worked, (ii)

failure to pay proper overtime, (iii) failing to pay proper wages, including those due to time

shaving, (ii) failing to provide Class members with proper wage statements with every payment of

wages, and (iii) failing to properly provide wage notices to Class members, at date of hiring and

annually, per requirements of the NYLL.

       20.     Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiff and other Class members sustained similar losses, injuries and damages

arising from the same unlawful policies, practices and procedures.

       21.     Plaintiff is able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

competent in both class action litigation and employment litigation, and have previously




                                                 5
      Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 6 of 13




represented plaintiffs in wage and hour cases.

       22.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of the wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendant. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries and damages suffered by each of the individual Class members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a great

expenditure of Court and public resources; however, treating the claims as a class action would

result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of class members’ rights and the disposition of their

interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

empowered to, fashion methods to efficiently manage this action as a class action.

       23.     Defendants and other employers throughout the state violate the NYLL. Current

employees are often afraid to assert their rights out of fear of direct or indirect retaliation. Former

employees are fearful of bringing claims because doing so can harm their employment, future




                                                  6
      Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 7 of 13




employment, and future efforts to secure employment. Class actions provide class members who

are not named in the Complaint a degree of anonymity, which allows for the vindication of their

rights while eliminating or reducing these risks.

       24.      There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

             a) Whether Defendants employed Plaintiff and the Class members within the meaning

                of the New York law;

             b) What are and were the policies, practices, programs, procedures, protocols and

                plans of Defendants regarding the types of work and labor for which Defendants

                did not properly pay Plaintiff and Class members;

             c) At what common rate, or rates subject to common methods of calculation, were and

                are Defendants required to pay Plaintiff and Class members for their work;

             d) Whether Defendants properly notified Plaintiff and Class members of their regular

                hourly rate and overtime rate;

             e) Whether Defendants properly compensated Plaintiffs and Class members for all

                hours worked under state and federal law;

             f) Whether Defendants caused time-shaving by paying Plaintiffs and Class members

                only for those hours which they were scheduled to work, rather than for the actual

                hours that they worked;

             g) Whether Defendants provided to Plaintiff and Class members annual wage notices,

                as required under the NYLL; and

             h) Whether Defendants provided to Plaintiff and Class members proper wage

                statements with each payment of wages as required by NYLL.




                                                    7
      Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 8 of 13




                                   STATEMENT OF FACTS

       25.     Plaintiff MIGUEL HERREROS TORREZ:

               (a) In March 2020, Plaintiff MIGUEL HERREROS TORREZ began employment

                   with Defendants as a maintenance worker for Defendants’ Restaurant.

               (b) His schedule was 6am to 3pm, 5 days per week. Plaintiff worked approximately

                   45 hours per week.

               (c) Throughout Plaintiff’s employment by Defendants, Plaintiff was required to

                   clock out for a thirty (30) minute meal break every day. However, at least two

                   days a week, Plaintiff did not take the break. Plaintiff was not paid for such off-

                   the-clock work and as a result, was time-shaved one (1) hour per week.

               (d) Plaintiff MIGUEL HERREROS TORREZ was compensated at a rate of sixteen

                   dollars ($16.00) per hour, for all hours worked up to forty (40) hours per week,

                   and at an overtime rate of twenty one dollars and seventy five cents ($24.00)

                   for hours worked over forty (40) hours per week

               (e) In June 2020 Plaintiff’s employment was terminated.

       26.     Throughout entire employment, Plaintiff, FLSA Collective Plaintiffs and Class

members were not properly compensated for all hours worked, due to Defendant’s policy of time-

shaving. Defendants deducted thirty (30) minutes per workday for meal breaks from Plaintiff,

FLSA Collective Plaintiffs and Class members. At least two times a week, Plaintiff did not take

this break, but Defendants still deducted the thirty (30) minutes. This resulted in Plaintiff, FLSA

Collective Plaintiffs and Class members not being compensated for one (1) hour per week. As a

result, Plaintiff, FLSA Collective Plaintiffs and Class members suffered from a total of one (1)

hour of time-shaving per workweek.




                                                 8
      Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 9 of 13




       27.     Defendants failed to provide Plaintiff and Class members with proper wage notices

at hiring and annually thereafter. Plaintiff did not receive proper wage notices either upon being

hired or annually since the date of hiring in violation of the NYLL.

       28.     Defendants knowingly and willfully operated their business with a policy of not

compensating Plaintiff, FLSA Collective Plaintiffs and Class members for all hours worked due

to a policy of time-shaving.

       29.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements as required under the NYLL.

       30.     Defendants failed to provide proper wage notices to employees, at the beginning of

employment and annually thereafter, pursuant to the requirements of the NYLL.

       31.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members, in this litigation and have agreed to pay the firm a

reasonable fee for its services.

                                   STATEMENT OF CLAIM

                                            COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

       32.     Plaintiff reallege and reaver Paragraphs 1 through 32 of this Class and Collective

Action Complaint as if fully set forth herein.

       33.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).




                                                 9
     Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 10 of 13




       34.     At all relevant times, Defendants employed Plaintiff and FLSA Collective Plaintiffs

within the meaning of the FLSA.

       35.     At all relevant times, Corporate Defendant had gross annual revenues in excess of

$500,000.

       36.     At all relevant times, the Defendants engaged in a policy of time-shaving, including

refusing to compensate Plaintiff and FLSA Collective Plaintiffs for all of their hours worked.

       37.     Plaintiff are in possession of certain records concerning the number of hours

worked by Plaintiff and FLSA Collective Plaintiffs and the actual compensation paid to Plaintiff

and FLSA Collective Plaintiffs. Further records concerning these matters should be in the

possession and custody of the Defendants. Plaintiff intend to obtain all records by appropriate

discovery proceedings to be taken promptly in this case and, if necessary, will then seek leave of

Court to amend this Complaint to set forth the precise amount due.

       38.     Defendants knew of and/or showed a willful disregard for the provisions of the

FLSA as evidenced by their failure to compensate Plaintiff and FLSA Collective Plaintiffs for all

hours worked when Defendants knew or should have known such was due.

       39.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       40.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.

       41.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and FLSA

Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid wages,

including those resulting from time-shaving, and an equal amount as liquidated damages.




                                                10
     Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 11 of 13




       42.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their reasonable

attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                            COUNT II

                     VIOLATION OF THE NEW YORK LABOR LAW

       43.     Plaintiff reallege and reaver Paragraphs 1 through 43 of this Class and Collective

Action Complaint as if fully set forth herein.

       44.     At all relevant times, Plaintiff and Class members were employed by the

Defendants within the meaning of the NYLL, §§2 and 651.

       45.     At all relevant times, the Defendants engaged in a policy of time-shaving, refusing

to compensate Plaintiff and Class members for all of their hours that they worked each week.

       46.     Defendants willfully violated Plaintiffs’ and Class members’ rights by failing to

pay them proper wages in the lawful amount for hours worked.

       47.     Defendants failed to provide proper wage statements with correct payment as

required by NYLL § 195(3).

       48.     Due to the Defendants’ NYLL violations, Plaintiff and Class members are entitled

to recover from Defendants their unpaid wages, unpaid overtime wages, resulting from time

shaving, damages for unreasonably delayed payments, reasonable attorneys’ fees, liquidated

damages, statutory penalties and costs and disbursements of the action, pursuant to New York

Labor Law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of themselves, FLSA Collective Plaintiffs and Class

members, respectfully request that this Court grant the following relief:




                                                 11
Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 12 of 13




    a. A declaratory judgment that the practices complained of herein are unlawful under

       the FLSA and the NYLL;

    b. An injunction against Defendants and their officers, agents, successors, employees,

       representatives and any and all persons acting in concert with them as provided by

       law, from engaging in each of the unlawful practices, policies and patterns set forth

       herein;

    c. An award of unpaid compensation due under the FLSA and NYLL due to

       Defendants’ policy of time-shaving;

    d. An award of unpaid wages due under the FLSA and the NYLL;

    e. An award of liquidated and/or punitive damages as a result of Defendants’ willful

       failure to proper wages and compensation for all hours worked, pursuant to 29

       U.S.C. § 216;

    f. An award of liquidated and/or punitive damages as a result of Defendants’ willful

       failure to pay proper wages and compensation for all hours of work, pursuant to the

       NYLL;

    g. An award of prejudgment and post judgment interest, costs and expenses of this

       action together with reasonable attorneys’ and expert fees and statutory penalties;

    h. Designation of Plaintiffs as Representatives of the FLSA Collective Plaintiffs;

    i. Designation of this action as a class action pursuant to FRCP 23;

    j. Designation of Plaintiff as Representatives of the Class; and

    k. Such other and further relief as this Court deems just and proper.




                                        12
      Case 1:20-cv-08285-JPO-GWG Document 1 Filed 10/05/20 Page 13 of 13




                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demand trial by

jury on all issues so triable as of right by jury.


Dated: October 5, 2020

                                                          Respectfully submitted,
                                                          By:   /s/ C.K. Lee
                                                                C.K. Lee, Esq.

                                                          LEE LITIGATION GROUP, PLLC
                                                          C.K. Lee (CL 4086)
                                                          Anne Seelig (AS 3976)
                                                          148 West 24th Street, 8th Floor
                                                          New York, NY 10011
                                                          Tel.: 212-465-1188
                                                          Fax: 212-465-1181
                                                          Attorneys for Plaintiffs,
                                                          FLSA Collective Plaintiff and the Class




                                                     13
